Citation Nr: 0328662	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension on account of 
being housebound.

2.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran is substantially confined to his dwelling and the 
immediate premises.


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being housebound have been met.  38 C.F.R. § 3.351 (d) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, in May 
1991, the veteran was provided a VCAA letter with regard to 
pension benefits.  In January 2001, he was issued another 
VCAA letter pertaining to special monthly pension benefits on 
account of being housebound.  The veteran was examined.  The 
Board is hereby granting the veteran entitlement to special 
monthly pension on account of being housebound; thus, any 
deficiencies with regard to VCAA are nonprejudicial.  There 
are VCAA deficiencies with regard to the matter of 
entitlement to special monthly pension based upon the need 
for regular aid and attendance.  That issue is subject to the 
remand below.  

In June 1998, the veteran suffered a cerebrovascular 
accident.  He was hospitalized at Healthsouth Rehabilitation 
Hospital.  It was noted that he had left-sided hemiparesis.  

In November 2000, the veteran was afforded an aid and 
attendance/housebound examination.  This examination revealed 
that the veteran looked chronically ill and had left-sided 
hemiparesis.  He was unable to walk alone and required a 
walker, cane, and/or wheelchair.  He was unable to move the 
left side of his body.  He exhibited poor balance.  The 
examiner indicated that he was not able to walk without 
another person's help.  The examiner also stated that the 
veteran left his home once a month.  The diagnoses were 
cerebral vascular accident left hemiparesis and arterial 
hypertension.  

In July 2001, the veteran was afforded a VA aid and 
attendance/housebound examination.  At that time, it was 
noted that the veteran was 76 years old and living with his 
wife.  His son drove him to the appointment.  The examiner 
indicated that the veteran required another person to bring 
him to the examination.  The examiner reported that he was 
not bedridden or wheelchair-ridden.  The veteran had 
bilateral pseudophakia with intraocular lens implant.  His 
refractive error was corrected with eyeglasses.  The examiner 
opined that the veteran was able to manage his own funds.  
When requested to opine as to whether the veteran was able to 
protect himself from the hazards and dangers of daily life, 
the examiner opined that the veteran was independent with 
limitations due to his left hemiparesis.  The examiner 
reported that the veteran had suffered a cerebrovascular 
accident in 1998 which resulted in left hemiparesis and 
slurred tongue residual.  In addition, he had undergone 
cataract extraction in both eyes and an intraocular lens 
implants 6 months ago.  During a typical day, the examiner 
indicated that the veteran watched television, listened to 
the radio, played piano, read the newspaper, performed 
exercises and physiotherapy, and fed his dog.  It was noted 
that he was sedentary in his home and only went out for 
medical appointments.  The veteran's present complained were 
loss of balance, depression, insomnia, cramps in his left 
leg, and low back pain.  Physical examination revealed, in 
pertinent part, that the veteran walked with a cane.  His 
blood pressure was "200/100" on three readings.  His 
electrocardiogram (EKG) reported sinus rhythm tachycardia of 
180 beats per minute with premature ventricular contractions 
and atrial complexes, and incomplete right bundle block.  The 
upper extremity evaluation revealed left hemiparesis late 
effects with residuals of cerebrovascular accident.  There 
was also degenerative joint disease of the joints.  The 
veteran was able to self-feed, fasten his clothes, bathe, 
shave, and perform other necessary functions.  Evaluation of 
the lower extremities revealed left hemiparesis with 
degenerative joint disease.  The veteran had limitation of 
motion due to weakness, lack of coordination in the left 
side, loss of balance, and propulsion that was slowly 
assisted with a walking cane.  The veteran also had 
degenerative joint disease of the vertebral spine.  The 
examiner indicated that the veteran ambulated with a four-
point metallic walking cane for short distances and walked 
without another person's assistance.  The examiner stated 
that the veteran was able to leave his home at anytime, but 
company was recommended.  The diagnoses were status post 
cerebrovascular accident; left hemiparesis, residual; 
arterial hypertension, uncontrolled; incomplete right bundle 
branch block; tachycardia; status post bilateral pseudophakia 
with intraocular lens implant; hiatal hernia; and 
degenerative joint disease.  It was noted that the veteran 
was referred to the Emergency Room, attention to Cardiology, 
for control of tachycardia and high blood pressure.  

The veteran was also afforded a VA general medical 
examination by the same examiner.  The examination report was 
essentially the same as the aid and attendance/housebound 
examination.  In addition, the examiner noted that the 
veteran appeared depressed.  

The veteran was thereafter afforded a heart evaluation .  The 
examiner noted that exercise testing was medically 
contraindicated because of the left hemiparesis.  EKG 
revealed sinus bradycardia, incomplete right bundle branch 
block, and left axis deviation.  The diagnoses were arterial 
hypertension, under treatment; incomplete right bundle branch 
block; and status post cerebrovascular accident with residual 
left hemiparesis.  

In October 2001, a letter was received from the veteran's 
treating physician, Yolanda Sierra Quinones, who stated that 
the veteran was confined to his home due to cerebrovascular 
accident with left hemiparesis, arterial hypertension, and 
arteriosclerotic heart disease (ASHD).  

In February 2002, the veteran was afforded a VA neurological 
examination.  The examiner indicated that the veteran had a 
moderate hemiparesis which did not include pain, but there 
was associated fatigue and significant functional loss.  The 
veteran walked with a cane.  Motor examination revealed left 
hemiparesis involving the upper and lower extremities with 
increased tone and classic pyramidal distribution.  Sensory 
examination revealed decreased vibration sensation in the 
distal lower extremities bilaterally.  Cerebellar and 
extrapyramidal examinations were pristine.  Deep tendon 
reflexes were normal in the right hemibody and brisk in the 
left hemibody with a positive Babinski sign.  The impression 
was left hemiparesis as a residual of cerebrovascular 
accident.  

In addition, echocardiogram showed overall left ventricular 
contractility normal an ejection fraction of 60 percent, 
mildly thickened aortic leaflets, preserved left ventricular 
function, no evidence of significant pericardial effusion, 
mild Sub-Aortic gradient noted.  

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under § 4.17 of this 
chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).  

In this case, the veteran's disabilities have been rated by 
the RO as follows: left hemiparesis of the upper extremity as 
20 percent disabling; left hemiparesis of the left lower 
extremity as 10 percent disabling; and hypertension, 
dysthymic disorder, diverticulitis, hiatal hernia, bilateral 
pterygium, and appendectomy scar, all as non-compensably 
disabling.  The Board notes that the veteran's disabilities 
were not all addressed by the RO.  Nevertheless, the Board 
finds that the veteran is "permanently housebound" by reason 
of his disabilities.  

Specifically, the Board finds that the veteran is 
substantially confined to his dwelling and the immediate 
premises and it is reasonably certain that his disabilities 
and resultant confinement will continue throughout his 
lifetime.  He suffered a cerebrovascular accident in 1998 
which resulted in left-sided hemiparesis.  In addition, he 
has cardiovascular disability, degenerative joint disease, 
depression, and other non-disabling disabilities.  The 
examiner who conducted the July 2001 VA examination indicated 
that the veteran left his home once a month and needed 
another person's assistance to ambulate.  Approximately two 
years later, a VA examiner indicated that the veteran was 
able to ambulate unassisted for short distances with a cane.  
The examiner also opined that the veteran could leave his 
home, but recommended that he do so in another person's 
company and also that the veteran has required another 
person's assistance in coming to the examination.  His 
private examiner indicated that the veteran was confined to 
his home.  The competent evidence overall shows that the 
veteran's disabilities are significantly disabling.  Although 
he can in fact leave his home, to do so safely requires 
another person's assistance.  If he cannot leave his home 
unassisted, the Board finds that he is in fact housebound due 
to his disabilities.  

The Board also finds that the evaluation assigned for the 
residuals of the cerebro-vascular accident were not adequate.  
When examined by Dr. Kushner, strength was 2-1/5 in the upper 
extremity.  In the lower extremity, strength varied from 4 to 
4-/5 with 3/5 strength at the foot and foot drop.  The 
examination report was detailed and far less confusing than 
the 2002 VA report noting left hemiparesis (4 over 5), yet 
reporting minimal impairment of the face compared to the arm 
and leg.  The Board is unsure what is meant by 4/5 hemi 
paresis and shall not remand this portion of the decision due 
to the veteran's age.  The neurologic impairment, standing 
alone, originating from a common etiology is 100 percent 
disabling.

Accordingly, the requirements for special monthly pension on 
account of being housebound have been met


ORDER

Entitlement to special monthly pension on account of being 
housebound is granted.  


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
VCAA.  First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA as it 
pertains to special monthly pension based upon the need for 
regular aid and attendance.  Accordingly, the appropriate 
actions should be undertaken to ensure that the directives of 
VCAA have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  If the RO 
deems that further evaluation is necessary, it should be so 
ordered.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



